Citation Nr: 0928865	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non service connected death pension benefits 
in excess of $415 dollars per month.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active service with the United States Coast 
Guard from November 1942 to January 1946.  The Veteran is 
deceased.  The appellant is the surviving spouse of the 
Veteran, and is seeking non service connected death pension 
benefits in excess of $415 dollars per month.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 administrative decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which continued the appellant's 
Improved Pension benefits at a monthly rate of $415 dollars.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDING OF FACT

During the appellate period, the appellant had an annual 
countable income of $2,340 dollars, consisting solely of 
benefits paid by the Social Security Administration.  


CONCLUSION OF LAW

The appellant's annual countable income warrants no more than 
$415 dollars per month in non service connected death pension 
benefits.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

There is no legal basis upon which non service connected 
death pension benefits in excess of $415 dollars per month 
may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).

Analysis

The appellant seeks entitlement to non service connected 
death pension benefits in excess of $415 dollars.  She 
contends that she is entitled to greater pension benefits 
because the Veteran served in Europe during World War II, and 
because he was an enlisted man in the U.S. Navy and not only 
a hired worker in the U.S.  She also contends that she is 
entitled to greater benefits because of the depreciation of 
"Philippine Money" vis-à-vis the U.S. dollar.  

The appellant currently receives $415 dollars per month as 
the surviving spouse of a Veteran who met wartime service 
requirements pursuant to 38 C.F.R. § 3.23.  38 C.F.R. § 3.23 
sets out Improved Pension rates for Veterans and surviving 
spouses.  Surviving spouses will be paid the maximum rate of 
pension, reduced by the amount of countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any 
kind and from any source shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  The monthly rate 
of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 
C.F.R. § 3.273(a).  Nonrecurring income (income received on a 
one-time basis) will be counted, for pension purposes, for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(c).

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  To be considered, the total expense 
must be in excess of five percent of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 C.F.R. 
§ 3.272.  

The amount of any pension payable is determined by 
subtracting the appellant's annual countable income from the 
MAPR applicable to the Veteran's circumstances.  The maximum 
annual pension rate is adjusted from year to year.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

The appellant's claim was received in February 2007.  
Effective in December 2006, the MAPR for a spouse without a 
dependent child was $7,329 dollars; and effective in December 
2007 it was $7,498 dollars.  

The appellant submitted a VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report, surviving spouse with no 
children, in February 2007.  She reported that her only 
income was $195 dollars per month from SSA benefits.  That 
amount, when annualized, is $2,340 dollars.  The appellant 
noted that she paid zero dollars in unreimbursed medical 
expenses in 2006 and will pay zero dollars in unreimbursed 
medical expenses in 2007.  When the $2,340 dollars of 
countable income is subtracted from the December 2006 MAPR of 
$7,329 dollars, the appellant is entitled to $4,989 dollars 
of annual pension.  When this amount of annual pension is 
divided by 12 months, it yields a monthly rate of $415 
dollars.  The appellant has not submitted VA Form 21-0518-1 
or another document indicating her countable income for 2007.  

Therefore, during the entire length of the appeal, the 
appellant is not entitled to a payable pension of more than 
$415 dollars per month.  The Board notes the appellant's 
contentions regarding her deceased husband's service in 
Europe and the depreciation of "Philippine Money," however, 
the VA recognizes the Veteran's active military service, and 
the type of service he had and the depreciation of 
"Philippine Money" is not relevant to the determination of 
the amount of non service connected death pension benefits 
payable to a surviving spouse.  

Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive, the claim is denied because of 
lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.


ORDER

Entitlement to non service connected death pension benefits 
in excess of $415 dollars per month is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


